State of New York
Court of Appeals
                                                       This memorandum is uncorrected and subject to
                                                     revision before publication in the New York Reports.




 No. 79
 The People &c.,
         Respondent,
      v.
 Rakeem Douglas,
         Appellant.




 Stephen R. Strother, for appellant.
 Stephen J. Kress, for respondent.




 Reargument ordered for a future Court session. Acting Chief Judge Cannataro and Judges
 Rivera, Garcia, Wilson, Singas and Troutman concur.


 Decided October 20, 2022